DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 12/29/2021.
2. 	Claims 1-6, 9-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-20
Claims 1-6, 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
Accessing a transaction within a blockchain or distributed ledger, the transaction 
associated with a request to provision a service that requires payment, and the transaction submitted to the blockchain or distributed ledger as a permissioned transaction requiring validation prior to provisioning the service that requires payment –Certain Methods of Organizing Human Activity.
Extracting, from the accessed transaction, one or more assertions of device or user attributes that are verifiably associated with at least one party to the transaction –Mental Process.
Validating the transaction, utilizing the extracted device or user attributes, independently of processing the payment – Certain Methods of Organizing Human Activity.
Determining one or stipulations set by prior transactions – falls under the grouping of Certain Methods of Organizing Human Activity.
Comparing device or user attributes – Mental Process.
Responsive to validating the transaction, processing the transaction within the blockchain or distributed ledger to provision the service – Certain Methods of Organizing Human Activity.
The concept of validating transaction utilizing attributes falls under the groupings of Commercial or Legal Interactions and/or Managing Personal Behavior or Relationships or Interactions Between People and/or Mental Processes such as: obtaining and comparing intangible data (Cybersource); processing credit application between customer and dealer (Credit Acceptance); processing information through a clearinghouse (Dealertrack); local processing of payments for remotely purchased goods (Inventor Holdings); evaluating loan financing (Mortgage Grader); rules for playing a dice game (In re Guldenaar Holding); voting, verifying and submitting vote for tabulation (Voter Verified); series of instructions of how to hedge (Bilski).
Verifying a transaction to avoid fraud is a fundamental economic principle or practice.  The Federal Circuit held that “verifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection.” See, e.g., Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, (Fed. Cir. 2020).
Hence, the independent claims recite an abstract idea.
The dependent claims merely limit the abstract idea to – types of transaction attributes, transaction selection rules, routing format, routing protocol – which are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP § 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see § MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element recited in the claims is a computer processor.  As per Para [0079] of the Specification (also Fig. 6), a server computer and an end user computer may be coupled to the network for communication purposes.  Such end user computer may include a desktop computer, lap-top computer and/or any other type of logic.  
Figs. 1-5 provide only very high level flow diagram for accessing, validating, and processing a first and second transaction on a permissionless blockchain.  As in Affinity Labs, “[n]othing in the flow chart or the text of the specification provides any details regarding the manner in which the invention accomplishes the recited functions.” Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016). Id. at 1260.  The recitation of functional results ‘accessing,’ ‘extracting,’ ‘validating,’ and ‘processing transaction’ are stated at a very high level of generality and does not sufficiently describe how to achieve these results in a non-abstract way. “Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.” Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017).
Examiner thus notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.  
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – accessing a blockchain or distributed ledger as a permissioned transaction for a payment service, extracting device or user attributes, validating the transaction, and processing the blockchain or ledger transaction – using generic computers.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a blockchain or distributed ledger” is not sufficient for patent eligibility.  Thus, the limitations are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a computer processor to perform the steps of – accessing a blockchain or distributed ledger as a permissioned transaction for a payment service, extracting device or user attributes, validating the transaction, determining stipulations, comparing attributes to stipulations, and processing the blockchain or ledger transaction – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – accessing a blockchain or distributed ledger as a permissioned transaction for a payment service, extracting device or user attributes, validating the transaction, determining stipulations, comparing attributes to stipulations, and processing the blockchain or ledger transaction – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an judicial exception without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 12-20
Claims 1-9, 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Witchey (US 2015/0332283 A1) in view of Lohe et al. (US 2017/0048209 A1).

Claim 1:
A method for validating blockchain or distributed ledger transactions in a service requiring payment, comprising: 
accessing a transaction within a blockchain or distributed ledger, the transaction associated with a request to provision a service that requires payment, and the transaction submitted to the blockchain or distributed ledger as a permissioned transaction requiring validation prior to provisioning the service that requires payment; 
(See Witchey: Para
Para [0038] (“Further, the validity requirement can incorporate other criteria that should be satisfied before the transactions are considered properly processed.”)
Para [0049] (“The validity requirement can be considered to comprise rules or criteria that must be satisfied before the validation device is considered to have completed its work in processing a block of transactions.”)
(See also Lohe: Para 
[0313] (“an electronic wallet associated with a permissioned ledger”), [0326], [0327], 
[0334] (“The smart contract may be generated in a format compatible with a permissioned ledger at 4129 and submitted to the block chain”)
extracting, from the accessed transaction, one or more assertions of device or user attributes that are verifiably associated with at least one party to the transaction;
validating the transaction, utilizing the extracted device or user attributes, independently of processing the payment, wherein the transaction is validated by: determining one or more stipulations set by at least one of the transaction or a prior transaction submitted within the blockchain or distributed ledger, and 
comparing the device or user attributes to the one or more stipulations;
(See Lohe: 
Figs. 43 (“Other Conditions: Stay within 2%”, 44 (“Unique ID of Participant A” “Unique ID of Participant B”); 
Para [0343] (“Further the smart contract may be configured to be a cascading smart contract that utilizes another smart contract to specify that if the value of the collateral changes (e.g., based on data from NASDAQ) by more than 2%, the amount of the deposited collateral should be adjusted to compensate for deviation in value.  The Generate Contract button may be used to generate this smart contract.”)
[0344] (“Using the shown smart contract generator GUI, the smart contract may be further configured to specify that execution of the option described in FIG. 44 is restricted based on geofencing. Accordingly, Participant A users located in NY state (e.g., based on data regarding user locations from a GPS data provider) are allowed to execute the option, but other users are restricted from executing the option.”)
responsive to validating the transaction, processing the transaction within the blockchain or distributed ledger to provision the service.
(See Lohe: Para [0177] (“the payer authorizes an amount of payment to be made in denominations of the virtual currency”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Wtichey as it relates to healthcare transaction validation block chain to include the above noted disclosure of Lohe as it relates to crypto recovery.  The motivation for combining the references would have been to protect private health information from hackers.

Claims 19, 20 are similar to claim 1 and hence rejected on similar grounds.

Claim 2:
wherein the transaction is the request to provision of the service.
(See Witchey: Para [0053], [0069], [0070])

Claim 3:
wherein the transaction is a response to the request to provision the service.
(See Witchey: Para [0053], [0069], [0070])

Claim 4:
wherein the at least one party to the transaction is a creator of the transaction.
(See Witchey: Para [0031])

Claim 5:
wherein the at least one party to the transaction is an intended recipient of the transaction.
(See Witchey: Para [0043])

Claim 6:
wherein the at least one party to the transaction is a counterparty to the transaction.
(See Witchey: Para [0043])

Claim 9:
wherein one or more of the device or user attributes are reputation scores.
(See Witchey: Para [0064])

Claim 12:
wherein the blockchain or distributed ledger is a permissioned blockchain or distributed ledger, and further comprising:
accessing a second transaction submitted within a permissionless blockchain or distributed ledger, the second transaction being submitted for processing the payment; and the second transaction being submitted as a permissionless transaction not requiring validation prior to processing the payment; and
processing the second transaction upon accessing the second transaction.
(See Wichey: Para [0031] (“Of particular interest with respect to the inventive subject matter is that each stakeholder 110 could have associated healthcare historical blockchain (HHBC) 130.  HHBC 130 represents a chronicle or ledger (e.g., public ledger, private ledger, protected ledger, etc.) of healthcare transactions for stakeholder 110.”); Claim 10)

Claim 13:
wherein the permissionless blockchain or distributed ledger includes a native cryptocurrency usable for processing the payment.
(See Wichey: Para [0031]; Claim 10)

Claim 14:
wherein validators verify through message authentication code computation guesses of the device or user attributes via selective release by a creator of the transaction of integrity keys for the device or user attributes.
(See Witchey: Para [0008])

Claim 15:
Witchey does not specifically disclose but Lohe discloses:
wherein validators recover through decryption the device or user attributes via selective release by a creator of the transaction of encryption keys for the device or user attributes.
(See Lohe: Para [0169], [0170]; Claim 10)

Claim 16:
wherein validators recover through decryption the device or user attributes via recovery of encryption keys through knowledge of audit-level keys.
(See Lohe: Para [0169], [0170]; Claim 10)

Claim 17:
receiving votes or reviews for the device or user; 
clustering the transaction with other transactions; 
allowing transactions within the cluster to be distinguished, using a key, by at least one of: originating device or user from a plurality of devices or users, or votes or reviews referring to a same device or user from the plurality of devices or users.
(See Witchey: Para [0064])

Claim 18:
wherein each device or user in the plurality of devices or users exhibits a one-time user persona to the other devices or users in the plurality of devices or users in lieu of static identifiers.
(See Witchey: Para [0074])

Claims 10, 11
Claims 10, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Witchey in view of Lohe further in view of Kennedy (US 2017/0132626 A1).

Claim 10:
The combination of Witchey + Lohe does not specifically disclose:
accessing a second transaction submitted within the blockchain or distributed ledger, the second transaction being submitted for processing the payment and including updating a state associated with at least one source account and at least one sink account; and 
processing the second transaction.
However, Kennedy discloses the above limitation (See Kennedy: Para [0062] – [0065])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Witchey + Lohe to include the above noted disclosure of Kennedy as it relates to payment network.  The motivation for combining the references would have been to have the advantage of added verification of transaction processing network.

Claim 11:
wherein the at least one source account and the at least one sink account are identifiable via one or more assertions of device or user attributes that are verifiably associated with at least one party to the second transaction.
(See Kennedy: Para [0056], [0070], [0071])

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that the claim limitations, which related to permissioned transactions submitted to a blockchain or distributed ledger, do not fall within one of the groupings of abstract ideas enumerated in the 2019 PEG because they do not recite mathematical relationships or methods of organizing human activity.  Furthermore, they require additional validation prior to processing which cannot be practically performed in the human mind.  
Examiner respectfully disagrees.
The concept of validating transaction utilizing attributes falls under the groupings of Commercial or Legal Interactions and/or Managing Personal Behavior or Relationships or Interactions Between People and/or Mental Processes such as: obtaining and comparing intangible data (Cybersource); processing credit application between customer and dealer (Credit Acceptance); processing information through a clearinghouse (Dealertrack); local processing of payments for remotely purchased goods (Inventor Holdings); evaluating loan financing (Mortgage Grader); rules for playing a dice game (In re Guldenaar Holding); voting, verifying and submitting vote for tabulation (Voter Verified); series of instructions of how to hedge (Bilski).
Verifying a transaction to avoid fraud is a fundamental economic principle or practice.  The Federal Circuit has held that “verifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection.” See, e.g., Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, (Fed. Cir. 2020).
Whether a claim recites single validation or additional validation – it still recites an abstract idea.  Combining several abstract ideas does not render the combination any less abstract.  (See RecogniCorp LLC v Nintendo).
Thus, claim 1 constitutes Certain Methods of Organizing Human Activity.
With regard to the argument that additional validation cannot be performed in the mind, Examiner notes that the nominal recitation of a blockchain is insufficient to take the invention out of the realm of abstract ideas.  See Versata Development Group v. SAP America (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.”); See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“Symantec”) (“With the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Alice, 573 U.S. at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’” is insufficient to confer eligibility.). 
Applicant argues that the claim as a whole integrates the abstract idea into a practical application.
Examiner respectfully disagrees.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not contain additional elements to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
With regard to Applicant’s argument that the claims recite additional elements that amount to an inventive concept that is significantly more than any judicial exception, Examiner notes that the only additional element recited in the claims is a computer processor.  As per Para [0079] of the Specification (also Fig. 6), a server computer and an end user computer may be coupled to the network for communication purposes.  Such end user computer may include a desktop computer, lap-top computer and/or any other type of logic.  
Figs. 1-5 provide only very high level flow diagram for accessing, validating, and processing a first and second transaction on a permissionless blockchain.  As in Affinity Labs, “[n]othing in the flow chart or the text of the specification provides any details regarding the manner in which the invention accomplishes the recited functions.” Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016). Id. at 1260.  The recitation of functional results ‘accessing,’ ‘extracting,’ ‘validating,’ and ‘processing transaction’ are stated at a very high level of generality and does not sufficiently describe how to achieve these results in a non-abstract way. “Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.” Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir. 2017).
Examiner thus notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.  
Considered as an ordered combination, the computer systems of Appellant’s claim 1 add nothing that is not already present when the steps are considered separately.  Without more, automation of business process such as validating billers, decoding customer identification, adding billers to payee list, determining customer preferences, etc. does not improve technology.  See Bozeman Fin. LLC v. Fed. Reserve Bank of Atl., 955 F.3d 971, 980-81 (Fed. Cir. 2020) (using well-known computer components to collect and analyze data, present data, and send notifications recites a logical sequence with no inventive concept); Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (configuring generic computers to supplant and enhance an abstract manual process is the sort of invention that is ineligible for patenting).
See also MPEP 2106.05(f) (“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more.”).
For the above reasons, the claims fails to recited significantly more than a judicial exception.
For the above reasons, the claims are patent ineligible under § 101.
103
Applicant’s arguments with respect to claim(s) 1-6, 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previously Addressed Arguments
Applicant argues that since Para [0018] of Witchey discloses a validation process that is performed for a transaction prior to adding a validity block for the transaction to a blockchain, it cannot teach or suggest the claimed validation performed for a transaction already within a blockchain or distributed ledged.
In response, Examiner notes that the above limitation is taught by Witchey.
Witchey discloses:
Para [0018] (“One aspect of the inventive subject matter includes a method of validating healthcare transactions.  The disclosed methods can include receiving, by one or more validation devices, a healthcare transaction that includes a set of healthcare tokens that represent healthcare actions taken with respect to a stakeholder.  For example, the healthcare tokens might include test results for a patient and a corresponding diagnosis from a doctor.  The validation device continues executing the method by obtaining a historical block identifier of the stakeholder's healthcare historical blockchain.  The healthcare historical blockchain represents a chronicle of healthcare activities in the form of a substantially linear set of healthcare transactions for the particular stakeholder (e.g., patient, doctor, insurance company, hospital, etc.).  The method also includes receiving a validity requirement with respect to the healthcare actions indicating criteria that must be met in order for the system to accept a validation event with respect to the transaction.  The validation device continues to validate the healthcare actions by obtain a digital signature of a validator, perhaps another healthcare provider's public key or an expert system identifier.  In addition, the method includes obtaining a validity token indicating the validity of the healthcare actions (e.g., valid action, invalid action, indeterminate, etc.).  Once the various pieces of information has been collected, the validation device calculates a validity block based on the transaction and according the validity requirements as a function of the healthcare action parameters: the validity token, historical block identifier, the set of healthcare tokens, and the digital signature.  Should the validity requirements be met, the validation device can cause the healthcare historical blockchain to be updated, possibly by appending the validity block to the chain.”)
Para [0038] (“Further, the validity requirement can incorporate other criteria that should be satisfied before the transactions are considered properly processed.”)
Para [0049] (“The validity requirement can be considered to comprise rules or criteria that must be satisfied before the validation device is considered to have completed its work in processing a block of transactions.”)
Wichey also discloses that the network comprises a distributed network of peer validation services (See Claim 10).  
For the above reasons, Witchey teaches the limitation of a transaction requiring validation prior to provisioning a service.
Examiner further notes that Lohe deals with permissioned ledger.  See Lohe: Para [0313] (“permissioned ledger”), [0320], [0327]).
Hence, both references teach the limitation of a transaction requiring validation prior to provisioning a service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693